Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 27, 2019

                                    No. 04-19-00760-CV

                         IN THE INTEREST OF K. E. H., a Child

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 03-10-16641-CV
                         Honorable Kelley Kimble, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      We order costs of this appeal assessed against appellant Brian Griffin.

      It is so ORDERED on December 27, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2019.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court